           Case 2:21-cv-00928-RSL Document 1 Filed 07/12/21 Page 1 of 8


 1

 2

 3

 4

 5                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 6                                      AT SEATTLE

 7   HOPE ROBERTS,
                                                      No.
 8
                                    Plaintiff,
 9                                                    COMPLAINT FOR DAMAGES
            v.
10                                                    JURY DEMAND
     PUBLIC HOSPITAL DISTRICT NO. 1 OF
11   KING COUNTY, WASHINGTON D/B/A
     VALLEY MEDICAL CENTER,
12

13                                Defendant.

14

15                       I.   PARTIES, JURISDICTION, AND VENUE
16          1.1.   Plaintiff Hope Roberts is a board-certified physician assistant who resides in
17
     Auburn, King County, Washington.
18
            1.2.   Defendant Public Hospital District No. 1 of King County, Washington is a
19
     municipal corporation and component unit of the University of Washington that operates as
20
     Valley Medical Center (“Valley Medical”) in King County, Washington.
21

22          1.3.   Some of Ms. Roberts’ claims arise under the laws of the United States. This

23   Court has original jurisdiction over those claims under 28 U.S.C. §§ 1331 and 1343.
24          1.4.   Ms. Roberts’ other claims arise under Washington state law. This Court has
25
     supplemental jurisdiction over those claims under 28 U.S.C. § 1367.
26
            1.5.   Prior to filing this Complaint, Ms. Roberts filed a charge with the Equal

     Employment Opportunity Commission (EEOC). The EEOC investigated the charge and


     COMPLAINT FOR DAMAGES  1
                                                            SCHROETER, GOLDMARK & BENDER
                                                            500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                    Phone (206) 622-8000 ● Fax (206) 682-2305
            Case 2:21-cv-00928-RSL Document 1 Filed 07/12/21 Page 2 of 8


 1

 2   found reasonable cause to support a finding that Ms. Roberts experienced unlawful

 3   discrimination and retaliation. The EEOC then referred the case to the Department of Justice
 4
     (DOJ), who issued Ms. Roberts a right-to-sue letter on April 14, 2021. In compliance with 42
 5
     U.S.C. § 2000e-5(f)(1), Ms. Roberts has filed this Complaint within 90 days of receiving
 6
     such letter.
 7
             1.6.   Venue lies in this Court pursuant to 28 U.S.C. § 1391(b) because the events
 8

 9   giving rise to this lawsuit occurred in the State of Washington and all parties reside in

10   Washington.
11                                II.   STATEMENT OF FACTS
12           2.1.   Defendant Valley Medical hired Plaintiff Hope Roberts in 2016 to work full
13
     time as a physician’s assistant (PA). She was initially assigned to work at Valley Medical’s
14
     urgent care clinic in Renton, Washington.
15
             2.2.   Throughout her employment, Ms. Roberts has provided high-quality care to
16

17   Valley Medical’s patients.

18           2.3.   According to Valley Medical, Ms. Roberts is a “valued employee.”

19           2.4.   In order to perform her job, Ms. Roberts has had to endure a work
20
     environment where male providers have been permitted to make sexist and degrading
21
     comments about women that Valley Medical leadership ignored or dismissed.
22
             2.5.   In or around June 2017, Valley Medical transferred Ms. Roberts to its urgent
23
     care clinic in Covington, Washington. As a PA, Ms. Roberts depends on physicians to help
24

25   care for more complex patient conditions. For many of her shifts at the Covington clinic, Ms.

26   Roberts was required to work with a male doctor (“Dr. Doe”) – the only physician on site.

     When Ms. Roberts tried to consult with Dr. Doe, he routinely dismissed or ignored her



     COMPLAINT FOR DAMAGES  2
                                                           SCHROETER, GOLDMARK & BENDER
                                                            500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                    Phone (206) 622-8000 ● Fax (206) 682-2305
            Case 2:21-cv-00928-RSL Document 1 Filed 07/12/21 Page 3 of 8


 1

 2   concerns about patients and derided her questions by responding with such quips as, “what’s

 3   in it for me?”
 4
             2.6.     While Dr. Doe gave Ms. Roberts little time for patient-related concerns, he
 5
     made ample time to pedal his side-business of performing cosmetic procedures. Dr. Doe
 6
     commented to Ms. Roberts several times that he could give her Botox injections at a discount
 7
     or “improve” her body with Kybella injections. He made similar comments to other female
 8

 9   employees.

10           2.7.     Because Dr. Doe and Ms. Roberts’ boss, Dr. Todd Bouchard, were friends,
11   Ms. Roberts feared she would be punished if she voiced her concerns. Still, in an attempt to
12
     get away from Dr. Doe, she requested transfer to another urgent care clinic. Valley Medical
13
     initially denied Ms. Roberts’ request.
14
             2.8.     Sometime in late 2017, a female patient presented to the Covington clinic
15

16   after being held against her will, sexually assaulted, and burned by her partner. A medical

17   assistant (female) showed the patient to her room and then shared what she had learned with

18   Ms. Roberts, Dr. Doe, and other members of the care team. Dr. Doe’s response was to laugh
19   and suggest that maybe the patient “wanted it” or that her injuries were the result of a
20
     “fetish.”
21
             2.9.     Ms. Roberts found Dr. Doe’s comments about the patient horrifying and
22
     disgusting and reported them to the clinic coordinator. Nothing happened as a result.
23

24           2.10.    Ms. Roberts again requested a transfer and eventually, in December 2017,

25   Valley Medical agreed to assign Ms. Roberts to its urgent care clinic in Maple Valley.

26   Regrettably, the sexism continued despite the change.




     COMPLAINT FOR DAMAGES  3
                                                             SCHROETER, GOLDMARK & BENDER
                                                             500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                     Phone (206) 622-8000 ● Fax (206) 682-2305
           Case 2:21-cv-00928-RSL Document 1 Filed 07/12/21 Page 4 of 8


 1

 2          2.11.   In or around May 2018, Ms. Roberts notified her supervisor, Dr. Todd

 3   Bouchard, that she was pregnant and would need to take leave to care for her new baby, due
 4
     in November. To ease her transition back to work, she asked if she could be placed on a part-
 5
     time schedule following her leave. Dr. Bouchard initially approved the request. Then, just
 6
     before Ms. Roberts’ baby was born, he threatened to end her employment if she would not
 7
     commit to return to work on a full time schedule.
 8

 9          2.12.   Around this same time, in November 2018, Ms. Roberts summoned the

10   courage to tell “Evelyn” in Human Resources about Dr. Doe. Evelyn told Ms. Roberts it was
11   not the first she had heard about Dr. Doe’s behavior and that she would relay the message up
12
     the chain of command. Nobody in HR ever responded to Ms. Roberts about her concerns.
13
            2.13.   While out on leave caring for her newborn, Ms. Roberts made several
14
     inquiries to Valley Medical, asking administrators to confirm whether she could return to
15

16   work on a part-time basis. She was repeatedly ignored; and, eventually, learned through a

17   coworker that she had been placed back on the schedule. What should have been an exciting

18   time in Ms. Roberts’ life tending to her new baby was instead filled with angst and
19   uncertainty about her job.
20
            2.14.   Her return to work in February 2019, did not alleviate those feelings. Instead
21
     of offering support, Dr. Bouchard criticized Ms. Roberts for taking time to pump breastmilk
22
     during breaks. Further, he suggested she pump in a shared space where other coworkers
23

24   could come and go. When Ms. Roberts said she preferred a private space, Dr. Bouchard

25   expressed his annoyance at the situation and inquired as to when she planned to have another

26   baby. Ms. Roberts was taken aback by the hostility and the question, but answered that,

     indeed, she hoped to grow her family sometime in the future.


     COMPLAINT FOR DAMAGES  4
                                                           SCHROETER, GOLDMARK & BENDER
                                                            500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                    Phone (206) 622-8000 ● Fax (206) 682-2305
           Case 2:21-cv-00928-RSL Document 1 Filed 07/12/21 Page 5 of 8


 1

 2          2.15.   Later that year, Dr. Bouchard repeated his questions about reproductive plans

 3   to other female providers of child-rearing age. He asked no such questions of male
 4
     employees.
 5
            2.16.   Any reasonable woman would be offended by Dr. Bouchard’s inquiry into
 6
     reproductive plans and the insinuation that new mothers are undesirable employees.
 7
            2.17.   In early June 2019, Dr. Bouchard and Valley Medical demoted Ms. Roberts
 8

 9   into a “float” position, meaning she would no longer have a permanent clinic assignment.

10   This change in status meant less pay, less certainty on scheduling, and often, a longer
11   commute.
12
            2.18.   Staff referred to the “float” role as the “nursing mother” position as Dr.
13
     Bouchard only assigned it to Ms. Roberts and another new mother, who also elected to
14
     breastfeed her baby.
15

16          2.19.   In August of 2019, Ms. Roberts expressed concerns about Valley Medical and

17   Dr. Bouchard’s unfair treatment of her in a “360” review process. Several other female

18   employees also shared concerns of sexism and misogyny in the clinics overseen by Dr.
19   Bouchard.
20
            2.20.   Valley Medical, in turn, hired an independent investigator and alerted Dr.
21
     Bouchard of the complaints lodged against him.
22
            2.21.   In early 2020, the investigator confirmed that Dr. Bouchard had, indeed, made
23

24   inappropriate inquiries of female providers’ reproductive plans, but determined that the

25   women’s concerns of sexism in the workplace were otherwise unsubstantiated.

26          2.22.   Following the investigation, Valley Medical took no meaningful action to root

     out sexism from its workplace. Its primary response was to allow Dr. Bouchard to relinquish


     COMPLAINT FOR DAMAGES  5
                                                           SCHROETER, GOLDMARK & BENDER
                                                            500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                    Phone (206) 622-8000 ● Fax (206) 682-2305
           Case 2:21-cv-00928-RSL Document 1 Filed 07/12/21 Page 6 of 8


 1

 2   his supervisory responsibilities, but continue to work alongside the subordinates who had

 3   lodged complaints against him. It declined Ms. Roberts’ request to be returned to her clinic
 4
     assignment at Maple Valley, preferring instead to keep her in the “float” position.
 5
            2.23.   In June 2020, Ms. Roberts filed an amended EEOC charge reflecting the
 6
     continued discrimination.
 7
            2.24.   To the EEOC, Valley Medical downplayed the sexist and degrading
 8

 9   comments made to and about women in its urgent care clinics and claimed to have

10   “resolved” any possible problem by, again, pointing to the fact that Dr. Bouchard was no
11   longer in a supervisory role.
12
            2.25.   Further, Valley Medical insisted that the “float” assignment for Ms. Roberts
13
     was not a product of Dr. Bouchard’s bias or discriminatory treatment.
14
            2.26.   The EEOC, however, disagreed. It determined that Ms. Roberts’ concerns
15

16   were valid. Even then, Valley Medical refused to return Ms. Roberts to a permanent clinic

17   assignment.

18          2.27.   Valley Medical’s discriminatory and retaliatory treatment of Ms. Roberts has
19   caused and continues to cause her to suffer economic and non-economic damages.
20
                                      III.   LEGAL CLAIMS
21
            3.1.    Plaintiff realleges the above allegations in support of her legal claims below.
22
            A.      Sex/Pregnancy Discrimination
23
            3.2.    Defendant violated Title VII of the Civil Rights Act of 1964, 42 U.S.C. §
24

25   2000e et seq. (“Title VII”) and the Washington Law Against Discrimination, RCW 49.60., et

26   seq., by subjecting Plaintiff to disparate treatment on the basis of her sex and/or pregnancy

     by, inter alia, permitting male employees to make sexist and misogynist comments in the



     COMPLAINT FOR DAMAGES  6
                                                             SCHROETER, GOLDMARK & BENDER
                                                              500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                      Phone (206) 622-8000 ● Fax (206) 682-2305
            Case 2:21-cv-00928-RSL Document 1 Filed 07/12/21 Page 7 of 8


 1

 2   workplace, acquiescing to/engaging in gender stereotyping, giving male employees favored

 3   treatment, making disparaging remarks about Plaintiff’s breastfeeding, inquiring into
 4
     Plaintiff’s and other female employees’ reproductive plans, and demoting Plaintiff to a less
 5
     favorable position following her pregnancy.
 6
            3.3.    As a direct and proximate result of the foregoing, Plaintiff has suffered and
 7
     continues to suffer loss of compensation and benefits, lost future earnings, emotional distress,
 8

 9   anxiety, humiliation, and embarrassment, each in amounts to be proven at trial

10          B.      Hostile Work Environment
11          3.4.    Defendant violated Title VII and the WLAD by subjecting Plaintiff to a
12
     hostile work environment based on her sex/or pregnancy by permitting or acquiescing to the
13
     comments and actions as described above that were unwelcome and offensive to Plaintiff,
14
     and would be viewed as hostile to a reasonable woman in Plaintiff’s shoes.
15

16          3.5.    As a direct and proximate result of the foregoing, Plaintiff has suffered and

17   continues to suffer loss of compensation and benefits, lost future earnings, emotional distress,

18   anxiety, humiliation, and embarrassment, each in amounts to be proven at trial.
19          C.      Retaliation
20
            3.6.    Defendant violated the WLAD and Title VII when it retaliated against
21
     Plaintiff for her opposition to sex and/or pregnancy discrimination, including by its failure to
22
     restore Plaintiff to her prior position after she complained of discrimination.
23

24          3.7.    As a direct and proximate result of the foregoing, Plaintiff has suffered and

25   continues to suffer loss of compensation and benefits, emotional distress, anxiety,

26   humiliation, and embarrassment, each in amounts to be proven at trial.




     COMPLAINT FOR DAMAGES  7
                                                              SCHROETER, GOLDMARK & BENDER
                                                               500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                       Phone (206) 622-8000 ● Fax (206) 682-2305
          Case 2:21-cv-00928-RSL Document 1 Filed 07/12/21 Page 8 of 8


 1

 2                              IV.   PRAYER FOR RELIEF

 3         4.1.   Plaintiff prays for judgment and relief against Defendant as follows:
 4                a.     Damages for lost compensation and benefits in an amount to be proved
 5                       at trial;

 6                b.     Damages for emotional distress, anxiety,                          humiliation,              and
                         embarrassment in amounts to be proved at trial;
 7
                  c.     Punitive damages in an amount to be proved at trial;
 8
                  d.     Reasonable attorneys’ fees, expenses, and costs;
 9
                  e.     Pre-and post-judgment interest to the maximum rate allowed by law;
10
                  f.     Increased payment to make up for any adverse tax consequences of
11
                         any award to Ms. Roberts;
12
                  g.     Other relief to the furthest extent the Court determines is just and
13                       proper.

14         DATED this 12th day of July, 2021.
15                                                  SCHROETER GOLDMARK & BENDER
16

17                                                  s/ Elizabeth Hanley____________________
                                                    ELIZABETH A. HANLEY, WSBA #38233
18                                                  LINDSAY L. HALM, WSBA #37141
                                                    ASHLEY GOMEZ, WSBA #52093
19                                                  810 Third Avenue, Suite 500
20                                                  Seattle, WA 98104
                                                    Phone: (206) 622-8000
21                                                  Fax: (206) 682-2305
                                                    Email: hanley@sgb-law.com
22                                                          halm@sgb-law.com
                                                            gomez@sgb-law.com
23

24

25

26




     COMPLAINT FOR DAMAGES  8
                                                          SCHROETER, GOLDMARK & BENDER
                                                           500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                   Phone (206) 622-8000 ● Fax (206) 682-2305
